Citation Nr: 0312961	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to the service-
connected chronic low back strain or on the basis or 
aggravation.  

2.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated 40 percent disabling.  

3.  Entitlement to an increased rating for degenerative 
spondylosis of the lower cervical spine, currently evaluated 
40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


REMAND

Recently enacted legislation has eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record does not reflect that the RO has notified the 
veteran of the provisions of the VCAA as they apply to his 
claims, including pursuant to Quartuccio.  

This case was Remanded by the Board in December 1999.  The 
Remand stated that the veteran should be afforded "VA 
examinations by specialists in orthopedics and neurology, if 
available."  Each examiner was also requested to provide a 
medical opinion "concerning whether it is at least as likely 
as not that the disc disease of the lumbar spine is related 
to the service-connected low back strain.  If not, the 
examiners should attempt to specify which symptoms are 
associated with the strain and which with the disc disease."  
The requested examinations were scheduled initially in August 
2000; at that time, the orthopedic examination was conducted 
by a physician assistant rather than by an orthopedic 
specialist, as specified in the Board's Remand.  The 
neurologist's report was exceedingly brief and did not 
provide the requested opinion.  Repeat examinations were 
scheduled in March 2001; at that time, the neurological 
examination was conducted by a physician assistant, rather 
than by a neurological specialist.  Also, although the 
orthopedic specialist seemingly attempted to provide an 
answer to the questions posed by the Board, his opinion was 
far from a model of clarity.  The Board would point out that 
the United States Court of Appeals for Veterans Claims has 
held that "where remand orders of the Board or this Court 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, inasmuch as a significant portion of 
the Board's December 1999 Remand was not completed by the RO, 
the appellant's appeal is not yet ready for final appellate 
consideration.  

Moreover, the veteran's representative has recently raised 
the issue of service connection for degenerative disc disease 
of the lumbar spine on the basis of aggravation by the 
veteran's service-connected chronic low back strain.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  That 
aspect of the claim has not yet been considered by the RO.  
Inasmuch as all aspects of the veteran's claim should be 
considered together, the aggravation issue is inextricably 
intertwined with the issue of service connection as secondary 
to the service-connected chronic low back strain.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  The RO should review the record and, 
as to each appealed issue, send an 
appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his appealed 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter 
should include notice as to the specific 
types of evidence that would help 
establish his claim for service 
connection for degenerative disc disease 
of the lumbar spine as secondary to his 
service-connected chronic low back 
strain, including as aggravated by that 
disability, and for increased ratings for 
chronic low back strain and for 
degenerative spondylosis of the lower 
cervical spine.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for disabilities of the 
cervical and lumbar spine since December 
2000.  The RO should then request copies 
of the records of all treatment indicated 
by the veteran.  All records so obtained 
should be associated with the claims 
file.  

3.  Upon completion of the above 
requested notice and development, the RO 
should schedule the veteran for 
examinations by physicians specializing 
in orthopedics and neurology.  The claims 
file must be made available to and be 
reviewed by the examiners in conjunction 
with their examinations.  All indicated 
special tests should be accomplished.  
The examiners' reports should set forth 
in detail all pertinent current symptoms, 
clinical findings, and diagnoses.  Each 
examiner should be requested to provide 
an opinion regarding the following 
questions:

a.  Is it at least as likely as 
not that any current 
degenerative disc disease of 
the lumbar spine was either 
caused by or aggravated by the 
veteran's service-connected 
chronic low back strain?  If 
so, what percentage of the 
current manifestations of the 
degenerative disc disease is 
due to the chronic low back 
strain?  

b.  If any current degenerative 
disc disease of the lumbar 
spine is unrelated to the 
service-connected chronic low 
back strain or less than 100 
percent due to the low back 
strain, the examiners should, 
to the extent possible, specify 
which manifestations are 
associated with the strain and 
which with the disc disease.  
If this cannot be done, the 
examiners should state that for 
the record.  

All opinions should be accompanied by 
appropriate rationale.  

4.  After ensuring that all requested 
actions have been fully complied with, 
the RO should again consider the 
veteran's claims.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and should be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




